Citation Nr: 0306033	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  98-18241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic right leg 
disability.  

2.  Entitlement to service connection for a chronic right hip 
disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Bunch, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1952 to 
June 1954.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Nashville Regional Office (RO) October 1997 rating decision 
which, inter alia, denied service connection for right leg 
disability (including the right knee and hip). In March 2000, 
April 2001, and December 2001, the Board remanded this case 
to the RO for additional development of the evidence.

The Board observes that the RO granted service connection for 
degenerative arthritis of the right knee in a December 2002 
rating decision.  As this issue has been granted, it is no 
longer before the Board.  Additionally, the RO issued a 
statement of the case in October 2002 addressing the issue of 
whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
postoperative residuals of a herniated disc at L4-S1.  
However, a substantive appeal on this issue is not of record.  
Therefore, the Board does not have jurisdication of this 
issue.


REMAND

In March 2003, the RO received correspondence from the 
veteran, which detailed that he desired a videoconference 
hearing with a Veterans Law Judge.  The Board is returning 
the case to the RO so that a hearing may be scheduled, as 
requested by the appellant in March 2003.  See 38 C.F.R. § 
20.702 (e) (2002).

The RO should schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge at the RO, in accordance with 
applicable procedures, and notice should 
be sent to the veteran and to his 
representative, as required.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	CHERYL L. MASON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




